Citation Nr: 0736135	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-02 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran had active duty from June 1962 to May 1965.  He 
died in November 2003.  The appellant is the veteran's 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a statement, received in July 2005, the appellant 
requested a hearing before a Veterans Law Judge at the RO.  
However, in a statement, received in August 2007, the 
appellant stated that she desired to withdraw her request for 
a hearing.  See 38 C.F.R. § 20.702(e) (2007).  Accordingly, 
the Board may proceed.  


FINDINGS OF FACT

1.  The veteran died in November 2003; the death certificate 
lists the immediate cause of his death as acute myocardial 
infarction; at the time of his death, service connection was 
not in effect for any disabilities.

2.  A heart disorder, to include hypertension, was not shown 
during active service, nor is a myocardial infarction shown 
to be of service origin.  


CONCLUSION OF LAW

Service connection for the veteran's cause of death is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1137, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311, 3.312 
(2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  Specifically, she 
asserts that the veteran had hypertension during service, and 
that his hypertension caused or contributed to the cause of 
his death.  

To prevail on the issue of entitlement to service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2007).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c).

The veteran's certificate of death indicates that he died in 
died in November 2003.  The death certificate lists the 
immediate cause of his death as acute myocardial infarction.  
Part II of the death certificate, titled "Other significant 
conditions contributing to death but not resulting in the 
underlying cause of death" notes diabetes.  The death 
certificate indicates that the veteran died at his residence.  

At the time of his death, service connection was not in 
effect for any disabilities.  

The veteran's service medical records do not show that he was 
ever diagnosed with hypertension or a cardiovascular 
disorder.  The records show that in August 1963, he was 
treated for complaints of a bad cough for the previous nine 
months.  The impression noted possible mild bronchial 
irritation, and appears to note a functional heartbeat.  An 
associated chest X-ray report, dated in August 1963, notes 
that a repeat X-ray was recommended because of an irregular 
area of increased density in the medial portion of the right 
first and second anterior intercostals spaces.  An X-ray 
report dated later that same month was normal.  The veteran's 
separation examination report, dated in April 1965, shows 
that the veteran's heart was clinically evaluated as normal, 
and that his blood pressure was 144/80.  The report notes 
that an April 1965 chest X-ray was normal.  In an 
accompanying "report of medical history," the veteran 
denied having had high blood pressure, "palpitation or 
pounding heart," or "pain or pressure in his chest."  

The Board finds that the service medical records provide 
evidence against this claim.

The post-service medical evidence consists of private 
treatment reports, dated between May and July of 1994.  This 
evidence shows that the veteran was treated for symptoms that 
included chest pain.  His medical history was noted to 
include "borderline hypertension," "lipid problems" 
managed with medication, and a history of deep vein 
thrombosis.  His treatment included a coronary artery bypass.  
His discharge diagnoses included non-transmural myocardial 
infarction, hypertension, lipoid abnormality, hypothyroidism, 
and obesity.  See e.g., May 1994 reports from Spring Branch 
Medical Center, and Katy Medical Center.  

The Board finds that the preponderance of the evidence is 
against the claim that the veteran's cause of death (acute 
myocardial infarction) was related to his service.  As an 
initial matter, although the appellant is correct in 
asserting that the veteran served during the "Vietnam Era," 
see 38 C.F.R. § 3.2 (2007), the appellant does not assert, 
and the service records do not show, that the veteran served 
in Vietnam.  See also, July 2004 response from the National 
Personnel Records Center (noting that there was no evidence 
to show service in Vietnam).  Therefore, the veteran does not 
qualify for the presumption of exposure to Agent Orange under 
38 U.S.C.A. § 1116(f); and even if diabetes mellitus type 2 
were established as a contributory cause of death, 
presumptive service connection for diabetes mellitus type 2 
would not have be warranted.  See 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  

The veteran was not treated for a myocardial infarction, or 
any other heart disorder, to include hypertension, during 
service, and the earliest medical evidence of a heart 
disorder is dated no earlier than 1994.  This is 
approximately 29 years after separation from service.  
Therefore, even if relevant medical treatment were shown 
during service, this lengthy period without treatment is 
evidence that there was not a continuity of symptomatology, 
and it weighs against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is no 
competent evidence showing or indicating that the veteran's 
myocardial infarction was related to his service.  Finally, 
there is no evidence of hypertension that was manifest to a 
compensable degree within one year of separation from service 
to warrant service connection under 38 C.F.R. §§ 3.307, 
3.309.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim, and that the claim must 
be denied.  

The Board has considered the appellant's written testimony, 
submitted in support of the argument that the veteran's cause 
of death should be service connected.  However, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Hypertension is 
not capable of lay diagnosis, and lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to medical causation.  The Board has 
therefore determined that the appellant's written testimony 
is outweighed by the service medical records (which do not 
show that he had hypertension or a cardiovascular disorder 
during service), and the post-service medical evidence 
(indicating cardiovascular disorders and hypertension that 
began many years after service, and not containing evidence 
associating the cause of death with hypertension), and that 
this evidence shows that service connection is not warranted 
for the veteran's cause of death.   

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied. 38 U.S.C.A. § 5107(b).  

The Duty to Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the appellant in 
the development of her claim, has notified her of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
her.  In a letter, dated in February 2004, the appellant was 
notified of the information and evidence needed to 
substantiate and complete the claim.  The VCAA notice 
complied with the requirement that the notice must precede 
the adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. Apr. 5, 2006), aff'd Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claim has been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether a claimant has been prejudiced 
thereby).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) recently 
expanded the VCAA notice requirements for a DIC claim.  In 
Hupp, the Court held that VA is not relieved of providing 
section 5103(a) notice merely because the appellant had 
provided some evidence relevant to each element of his or her 
claim in his or her application for benefits.  The Court held 
that the section 5103(a) notice must be "responsive to the 
particular application submitted."  The Court further held 
that when adjudicating a claim for DIC, VA must perform a 
different analysis depending upon whether a veteran was 
service-connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  

In this case, the Board finds that the notice to the 
appellant has met the requirements of Hupp.  The February 
2004 letter does met the new requirements of the Court.  The 
August 2004 letter from the RO to the appellant provided even 
more notice.   

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained the 
veteran's service medical records, as well as non-VA medical 
records.  Although an etiological opinion has not been 
obtained, under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, at the time of the veteran's death, service 
connection was not in effect for any disabilities, the 
service medical records do not show that the veteran had 
hypertension, or a cardiovascular disorder, during service, 
there are no relevant post-service medical treatment records 
dated prior to 1994 (a period of about 29 years after 
separation from service), and there is no competent evidence 
to show that the veteran's cause of death is related to his 
service, or to hypertension.  Given the foregoing, the Board 
finds that the standards of McLendon have not been met.  See 
also 38 C.F.R. § 3.159(c)(4) (2007); Wells v. Principi, 327 
F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

ORDER

Service connection for the cause of the veteran's death is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


